Citation Nr: 0116785	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  99-04 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) rating for 
sarcoidosis.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to March 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's sarcoidosis is currently stable and the 
pulmonary function tests are normal with predicted values of 
100 percent or more; sarcoidosis is not active and has not 
required the use of steroids.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for sarcoidosis 
have not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.97, Codes 6846, 6600 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  This new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claims before the 
Board.  Accordingly, the Board must assess whether the 
development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  

I am satisfied that all appropriate development has been 
accomplished.  The veteran's recent VA outpatient treatment 
records have been retrieved.  The recent examinations provide 
sufficient information to rate the disability in accordance 
with the applicable rating code.  The statement of the case 
advised the veteran of the pertinent law and regulations as 
well as the bases for a grant of the next higher evaluations 
for his service-connected right knee disability.  Likewise, 
the veteran, in a May 2001 letter, was advised that he could 
submit additional evidence within a 90-day period from the 
date of that letter.  He was referred to 38 C.F.R. § 20.1304.  

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by the 
VCAA of 2000 have been satisfied in this case.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for sarcoidosis in a May 1993 rating decision.  A 
noncompensable rating was assigned under the provisions of 
38 C.F.R. § 7799-6603.  The noncompensable evaluation was 
upheld in a March 1998 Board decision.  The signing member of 
the Board noted that there had been a change in the rating 
schedule for diseases of the respiratory system, effective 
October 1996, and that the change resulted in a new rating 
code for sarcoidosis, 38 C.F.R. § 4.97, Code 6846.  The 
January 1999 rating decision shows that the veteran is 
currently rated under this new code section.  Nevertheless, 
the veteran's condition has been maintained at a 
noncompensable rating.  

A noncompensable rating is provided for sarcoidosis 
manifested by chronic hilar adenopathy or stable lung 
infiltrates without symptoms or physiologic impairment.  The 
next higher evaluation of 30 percent requires pulmonary 
involvement with persistent symptoms requiring chronic  low 
dose (maintenance) or intermittent corticosteroids.  
38 C.F.R. § 4.97, Code 6846.  The note that follows shows 
that active disease or residuals may be rated as chronic 
bronchitis and extra-pulmonary involvement may be rated under 
the specific body system involved.  

In every instance, as in this case, where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

A 10 rating is assigned for chronic bronchitis manifested by 
FEV-1 of 71 to 80 percent predicted; or FEV-1/FVC of 71 to 80 
percent predicted; or DLCO (SB) of 66 to 80 percent 
predicted.  38 C.F.R. § 4.97, Code 6600.  

The clinical evidence on file shows that the veteran has not 
had active disease recently, since before entitlement to 
service connection was established in 1993.  The January 1999 
chest X-ray examination showed no acute disease.  Moreover, 
as the January 1999 VA examination report shows, the veteran 
has never required steroid therapy.  Furthermore, the 
veteran's January 1999 pulmonary function tests show that he 
had predicted values of 110 percent for FEV-1 and 104 percent 
for FEV-1/FVC.  

The Board notes that the record does not contain results for 
the DLCO (SB) test that is referred to in the rating 
schedule.  The pulmonary function test results do not even 
approach the level required for a compensable evaluation.  
Rather, the pertinent test results are above 100 percent of 
predicted.  Moreover, the treatment records also do not 
suggest that the DLCO (SB) test results, if obtained, would 
be abnormal.  The Board concludes that the absence of the 
DLCO (SB) test results from the record in this instance is 
not prejudicial to the veteran.  A remand would only result 
in needless delay and impose further burdens on the RO, with 
no benefit flowing to the veteran.  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court)  has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

As the January 1999 VA examination report contains the 
diagnostic impression of sarcoidosis involving mediastinal 
lymph nodes, the Board has also considered whether a non-
pulmonary diagnostic code would more accurately reflect the 
veteran's claimed disability.  The portion of the rating 
schedule covering the hemic and lymphatic systems, 38 C.F.R. 
§ 4.117, does not, however, contain a diagnostic code that 
would readily address the veteran's claimed disabling 
manifestations from his service-connected sarcoidosis.  
Moreover, a comparison of the claimed non-pulmonary 
manifestations, e.g., night sweats, with the rating criteria 
in this section of the rating schedule do not yield a 
diagnostic code that would support the assignment of a 
compensable rating by analogy.  See 38 C.F.R. § 4.20.

In view of the foregoing, the preponderance of the evidence 
fails to reveal that sarcoidosis is of such severity as to 
warrant a compensable evaluation.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate and the evidence does not disclose an 
exceptional disability picture in this case.  The veteran has 
not shown the need for frequent hospitalization for his 
service-connected sarcoidosis.  He has not shown that he has 
a therapeutic program or ongoing outpatient treatment 
requiring a frequency of visits that would significantly 
disrupt his ability to work.  Moreover, he has not described 
symptoms that would indicate marked interference in the 
veteran's employment.  Rather, the clinical records shows 
that his sarcoidosis is currently stable.  As noted above, 
the veteran has indicated that his symptoms are well 
controlled by medication.  In view of the foregoing, 
consideration of a higher initial rating on extraschedular 
grounds is not warranted at this time.  



ORDER

An increased (compensable) rating for sarcoidosis is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

